908 So. 2d 551 (2005)
Jamie MESSANA, Appellant,
v.
SEASIDE COMMUNITY DEVELOPMENT CORP., Appellee.
No. 1D04-3270.
District Court of Appeal of Florida, First District.
August 5, 2005.
Thomas R. Thompson of Thompson, Crawford & Smiley, Tallahassee, Attorney for Appellant.
John A. Unzicker, Jr., of Vernis & Bowling of Northwest Florida, P.A., Pensacola, Attorney for Appellee.
*552 PER CURIAM.
Appellant seeks review of several of the trial court's evidentiary rulings and the order awarding attorney's fees. We affirm the trial court's endentiary rulings without further comment. However, the trial court erred when it did not conduct an eqdentiary hearing. In addition, the trial court's order awarding attorney's fees is deficient because it did not set forth specific findings regarding the attorney's hourly rate, the number of hours reasonably expended, and the appropriateness of reduction or enhancement factors. Florida Patient's Compensation Fund v. Rowe, 472 So. 2d 1145 (Fla.1985); Teat v. City of Apalachicola, 880 So. 2d 819, 820 (Fla. 1st DCA 2004). Accordingly, we reverse the trial court's order with respect to the amount of fees and costs awarded and remand for an evidentiary hearing and for the purpose of making the necessary findings.
AFFIRMED in part, REVERSED in part, and REMANDED.
KAHN, C.J., BROWNING and THOMAS, JJ., concur.